DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 02/24/2020 are being examined. Claims 1-18 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a shutdown determination part”, “a cranking determination part”, “a diagnosis part”, “a diagnosis skip control part”, “a vehicle state storage part”, “a cranking pre-notice information storage part”, “a brake pedal depression detection part”, and “a running condition acquisition part”) that is coupled with functional language (“configured to determine”, “configured to perform”, “configured to provide”, “configured to make”, “configured to detect”, and “configured to acquire”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

“a shutdown determination part configured to determine whether the vehicle control device itself has been previously shut down normally or abnormally” recited in claim 1. For the purposes of examination, the examiner will take “a shutdown determination part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 1 from the specification where a shutdown determination part 21 is shown as a block within a CPU. 

”a cranking determination part configured to determine whether or not an instruction to perform a cranking at a start-up of the vehicle is based on a manual operation of a driver of the vehicle” recited in claim 1. For the purposes of examination, the examiner will take “a cranking determination part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 1 from the specification where a cranking determination part 22 is shown as a block within a CPU. 

”a diagnosis part configured to perform a plurality of initial diagnoses of the vehicle control device at the start-up of the vehicle” recited in claim 1. For the purposes of examination, the examiner will take “a diagnosis part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 1 from the specification where a diagnosis part 23 is shown as a block within a CPU. 

”a diagnosis skip control part configured to provide control such that the diagnosis part skips at least one of the initial diagnoses” recited in claims 1-3 and 5-18. For the purposes of examination, the examiner will take “a diagnosis skip control part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig.1 from the specification where a diagnosis skip control part 24 is shown as a block within a CPU. 

”a vehicle state storage part configured to make vehicle state information” recited in claim 2. For the purposes of examination, the examiner will take “a vehicle state storage part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 1 from the specification where a vehicle state storage part 25 is shown as a block within a CPU. 

”a cranking pre-notice information storage part configured to make cranking pre-notice information stored” recited in claims 3-4 and 11. For the purposes of examination, the examiner will take “a cranking pre-notice information storage part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 1 from the specification where a cranking pre-notice information storage part 26 is shown as a block within a CPU. 

”a brake pedal depression detection part configured to detect a depression of a brake pedal of the vehicle” recited in claim 4. For the purposes of examination, the examiner will take “a brake pedal depression detection part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 1 from the specification where a brake pedal depression detection part 27 is shown as a block within a CPU. 

”a running condition acquisition part configured to acquire information on a running condition of the vehicle” recited in claims 5-7. For the purposes of examination, the examiner will take “a running condition acquisition part” as part of a program implemented by a processor using instruction stored in memory or equivalent based on Fig. 1 from the specification where a running condition acquisition part 28 is shown as a block within a CPU. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “…when the shutdown determination part determines that the vehicle control device has been previously shut down abnormally…”, however this limitation is unclear with respect to what constitutes the vehicle control device being shut down abnormally. The examiner recommends adding further clarifying language to clearly define what constitutes the vehicle control device being shut down abnormally. 

Claim 2 recites the limitations “wherein the diagnosis skip control part determines that the shutdown has been abnormal, based on that the vehicle state information has not been stored at the start-up of the vehicle”, however this limitation is unclear with respect to whether the determination of the shutdown is abnormal based on that during start-up it is determined that vehicle state information had not been stored during the previous shutdown or the determination is abnormal based on the determination that no vehicle state information was stored during the start-up of the vehicle.

Claims 3 and 5 are dependent on rejected claim 1 and do not cure the deficiencies thereof and therefore are rejected for the same reason.

Claims 4 and 13 is dependent on rejected claim 3 and do not cure the deficiencies thereof and therefore are rejected for the same reason.


Claims 6-7 and 9 are dependent on rejected claim 5 and do not cure the deficiencies thereof and therefore are rejected for the same reason.

Claims 8 and 17 are dependent on rejected claim 7 and do not cure the deficiencies thereof and therefore are rejected for the same reason.

Claim 10 is dependent on rejected claim 9 and does not cure the deficiencies thereof and therefore is rejected for the same reason.

Claims 11-12 are dependent on rejected claim 2 and do not cure the deficiencies thereof and therefore are rejected for the same reason.

Claim 14 is dependent on rejected claim 4 and does not cure the deficiencies thereof and therefore is rejected for the same reason.

Claim 15 is dependent on rejected claim 6 and does not cure the deficiencies thereof and therefore is rejected for the same reason.

Claim 17 is dependent on rejected claim 7 and does not cure the deficiencies thereof and therefore is rejected for the same reason.

Claim 17 is dependent on rejected claim 8 and does not cure the deficiencies thereof and therefore is rejected for the same reason.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior arts found are :

Tanioka (US 20060258508 A1) cited in the IDS which discloses an engine start control unit enabling engine start when a user performs a predetermined normal time push operation on a push switch in a normal mode.

Hudson et al (US 20060229777 A1) which discloses active diagnosis of current operating a potential fault conditions in the operation of a vehicle using a diagnostic controller interoperating with an on-board vehicle control system installed within a vehicle.

Markham (US 20170305368 A!) which discloses a vehicle security system having controller network buses with an on board diagnostics connected to a vehicle security module. The system further allows the diagnostic tool to select from pre-existing roles which have been programmed into an ECU. 

Lehner et al (WO 2010108729 A1) which discloses a method for controlling a sequence of vehicle internal functions in a vehicle in the event of the vehicle coming to a standstill due to traffic flow.

Yamamoto et al (JP 20011253307 A) which discloses an electric system comprising a main controller, an electric motor controller, and an electric motor of an electric brake in a brake system. The system is to provide an initial check as thoroughly as possible at the beginning of operation without wastefully consuming current.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668